J-A18029-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.M.J., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.J., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 713 EDA 2018

                    Appeal from the Decree January 29, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000701-2017,
                           FID#: 51-FN-001095-2016


BEFORE:      STABILE, J., STEVENS*, P.J.E., and STRASSBURGER**, J.

MEMORANDUM BY STEVENS, P.J.E.:                         FILED AUGUST 21, 2018

       Appellant, M.J. (“Father”) appeals from the decree entered by the

Philadelphia County Court of Common Pleas granting the petition of the

Department of Human Services (“DHS”) and involuntarily terminating his

parental rights to his minor, dependent child, N.M.J. (“Child”), a male born in

July of 2009, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b).1 After careful review, we affirm.

       The trial court summarized the relevant procedural and factual history,

in part, as follows:

       On April 18, 2016, [DHS] received a General Protective Services
       (“GPS”) report alleging that the Mother of Child went to the Albert
____________________________________________


1 By separate decree entered the same date, the trial court involuntarily
terminated the parental rights of Child’s mother, S.J. (“Mother”). Mother has
not filed an appeal and is not a party to the instant appeal.
____________________________________
* Former Justice specially assigned to the Superior Court.
** Retired Senior Judge assigned to the Superior Court.
J-A18029-18


       Einstein Medical Center (“AEMC”) with Child. Both Mother and
       Child tested positive for phencyclidine (“PCP”). Mother was
       observed banging Child’s head against a wall in the AEMC
       emergency room. Father retrieved Child from AEMC and told
       AEMC that he would bring Child to his grandparents but instead
       returned the Child to Mother. On May 12, 2016, DHS filed an
       urgent dependency petition on behalf of Child. On May 24, 2016,
       Child was adjudicated dependent.

       On January 24, 2017, Father tested positive for PCP. On March
       16, 2017, the Community Umbrella Agency (“CUA”) held a revised
       Single Case Plan (“SCP”) Meeting. The SCP objectives for Father
       were (1) to address his medical and emotional needs; (2) to
       engage in a drug and alcohol treatment program; (3) to comply
       with a medical assessment; (4) to sign consents to allow CUA to
       obtain verifications; (5) to remain sober and drug free; (6) to
       engage in any mental health supports; (7) to complete a parenting
       program; and (8) to visit the Child on a regular basis. …

       The underlying Petition to Terminate Father’s Parental Rights to
       Child was filed on July 3, 2017 because Father had failed to meet
       his SCP objective by consistently testing positive for PCP. On
       January 29, 2018, [the family court] ruled to terminate Father’s
       parental rights to Child pursuant to 23 Pa.C.S.A. §
       2511(a)(1)(2)(5)(8) [sic] and found that termination of Father’s
       parental rights was in the best interest of the Child pursuant to 23
       Pa.C.S.A. § 2511(b).[2]

Trial Court Opinion (“T.C.O.”), 4/5/18, at 1-2 (citations omitted). Father filed

a timely notice of appeal along with a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b).

       Father raises one issue for our review:

       Whether the trial court erred in terminating [Father’s] parental
       rights where Father had substantially completed all single case
____________________________________________


2 Child was represented by a Guardian ad litem and legal counsel at the
hearing. Notes of Testimony (“N.T.”), 1/29/18, at 4, 39. Both the guardian
ad litem and counsel for Child agreed that DHS had presented sufficient
grounds to warrant the termination of Father and Mother’s parental rights
under Sections 2511(a) and (b). N.T. at 17, 41.

                                           -2-
J-A18029-18


      plan objectives with the exception of maintaining sobriety from
      drug use?

Father’s Brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
      Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free

to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.



                                      -3-
J-A18029-18


      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decree pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:



                                      -4-
J-A18029-18


                                      ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                      ...

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).

     We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those


                                      -5-
J-A18029-18



grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)).

      Moreover, this Court has emphasized that “[p]arents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities... [A] parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” In re A.L.D., 797 A.2d at

340 (internal quotation marks and citations omitted).

      In the case at bar, in finding grounds for termination pursuant to Section

2511(a), the trial court reasoned as follows:

      The record demonstrated Father’s ongoing inability to provide care
      for or control of Child due to his failure to remedy the conditions
      that brought Child into care.        Specifically, although Father
      completed most of his SCP objectives, he consistently tested
      positive for PCP. Despite completing parenting classes and drug
      and alcohol treatment, Father refused to take advantage of the
      opportunities offered by the Commonwealth and the City of
      Philadelphia to be reunited with his child by actually becoming a
      sober and responsible adult. Father tested positive for PCP on
      January 23, 2017, January 24, 2017, July 5, 2017, October 26,
      2017, and December 29, 2017. Father refused or was unable to
      understand the importance of sobriety or to comprehend that his
      PCP use placed his Child in great physical danger.

      At the termination hearing, Father admitted he used PCP but could
      offer no explanation for his drug use other tha[n] he took PCP
      when he was out of work. Father’s attitude was that he only had
      to show up to treatment programs but not maintain sobriety.

T.C.O. at 4-5 (citations to record omitted).




                                     -6-
J-A18029-18



      Father claims DHS failed to prove grounds for termination pursuant to

Section 2511(a)(2) as he substantially complied with all of his SCP objectives

except for his continued drug use. Father does not address the trial court’s

grave concern with Father’s belief that he could adequately parent Child while

continuing to use PCP; instead, Father testified that he uses PCP recreationally

when he is not working, asserting that PCP is his “drug of choice” as he does

not drink, smoke “weed,” or take pills. N.T. at 38.

      Father’s refusal to attempt to curb his PCP use demonstrates his failure

to appreciate the risk he places his Child in when he is incapacitated by this

controlled substance. The trial court emphasized this point at the termination

hearing:

      In normal circumstances, I would never terminate the parental
      rights of a father who completed parenting and anger
      management, was visiting regularly, had housing, had a job,
      however, the elephant in the room in this case is the monkey on
      your back, and your consistent use of PCP which as I mentioned
      in [M]other’s case in chief is an insidious drug, it causes people to
      do things that are unimaginable. And you cannot be a fit parent
      while using this substance. So, while your preference is to
      continue using drugs[,] in particular PCP, my preference is to
      terminate your parental rights[.]

N.T. at 43.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa.Super.


                                      -7-
J-A18029-18



2006). Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for her physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Father cannot or will not remedy this situation. See id. Thus, our

review of the record supports the trial court’s finding of grounds for

termination under Section 2511(a)(2). As we discern no abuse of discretion

or error of law, we do not disturb the court’s findings.

      As noted above, in order to affirm a termination of parental rights, we

need only agree with the trial court as to any one subsection of Section

2511(a) before assessing the determination under Section 2511(b), and we,

therefore, need not address any further subsections of Section 2511(a). In

re B.L.W., 843 A.2d at 384.

      We note that while Father challenged the trial court’s grounds for finding

termination proper under Section 2511(a), Father did not raise a Section

2511(b) challenge in his statement of questions involved or include any

authority or argument pertinent to this issue in his appellate brief. As such,

we find Father waived this issue. This Court has specifically held “where an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.” In re M.Z.T.M.W., 163 A.3d 462

(Pa.Super. 2017) (finding the appellant waived her challenge to Section

2511(a) by failing to develop a supporting argument in her brief and waived

                                     -8-
J-A18029-18



her challenge to Section 2511(b) by failing to include it in her concise

statement and statement of question involved section of her brief).

Nevertheless, in light of the bifurcated analysis, we determine that, even if

Father had properly preserved this issue for appeal, Father would not be

entitled to relief.

        With respect to the analysis of whether termination of parental rights is

proper under Section 2511(b), our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23
        Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
        child have been properly interpreted to include “[i]ntangibles such
        as love, comfort, security, and stability.” In re K.M., 53 A.3d
        781, 791 (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M.
        a/k/a L.C., Jr.], [533 Pa. 115, 123, 620 A.2d 481, 485 (1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 620 Pa. at 628-29, 71 A.3d at 267.

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”    In re Z.P., 994 A.2d at 1121 (internal citations omitted).

Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is


                                       -9-
J-A18029-18


      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

      In this case, we cannot conclude the trial court erred in determining that

termination of Father’s parental rights best serves Child’s needs and welfare.

The trial court placed emphasis on its concern that Father could not provide

Child safety given his refusal to stop his recreational use of PCP and his

inability to appreciate the risk posed to Child while Father is under the

influence of this controlled substance. Father’s disregard for Child’s security

was also demonstrated by the fact that Father found it appropriate to return

Child to Mother’s care even after she was observed banging Child’s head on

the hospital wall while under the influence of PCP; Father explained that he

made this decision because he had just obtained a new job, recently got

married, and Mother continued to cry for Child to be returned to her home.

      While Father consistently visited Child, his visits never progressed from

weekly, supervised contact after twenty months of court intervention due to

Father’s repeated drug screenings testing positive for PCP. Although the trial

court acknowledged that Child did have a bond with Father and noted that

Child expressed a wish to return to his biological parents, the trial court found

credible the testimony of caseworker Shakiya Hampton, who opined that the

                                     - 10 -
J-A18029-18



termination of Father’s parental rights was in the Child’s best interest and

would not cause Child irreparable harm.

      The trial court also noted Child’s attachment to his pre-adoptive foster

mother, who he lovingly refers to as “Na na.” N.T. at 5. Ms. Hampton testified

that Child’s interaction with his foster mother demonstrated the presence of a

parent-child bond. Ms. Hampton reported that since Child was placed with his

foster family, Child no longer has truancy issues at school and is doing well

academically. Ms. Hampton indicated that Foster Mother provides for Child’s

medical and developmental needs.

      As a result, we find the record supports the trial court’s finding that

Child’s developmental, physical and emotional needs and welfare favor

termination of Father’s parental rights pursuant to Section 2511(b). As we

stated, a child’s life “simply cannot be put on hold in the hope that [a parent]

will summon the ability to handle the responsibilities of parenting.” Id. at

1125. Rather, “a parent’s basic constitutional right to the custody and rearing

of his child is converted, upon the failure to fulfill his or her parental duties,

to the child’s right to have proper parenting and fulfillment of his or her

potential in a permanent, healthy, safe environment.” In re B., N.M., 856

A.2d 847, 856 (Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b).

      Decree affirmed.

                                     - 11 -
J-A18029-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/21/18




                          - 12 -